COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ruben C. Gomez v. The State of Texas

Appellate case number:    01-18-00864-CR

Trial court case number: 1564007

Trial court:              351st District Court of Harris County

        In response to a joint motion from the parties, the Court abated the appeal and remanded
to the trial court for preparation of findings of fact and conclusions of law concerning the denial
of appellant’s motion to suppress. The Court ordered these findings and conclusions to be filed in
this Court in a supplemental clerk’s record by June 30, 2019. A supplemental clerk’s record was
filed on June 26, 2019, which contained three documents purporting to be findings and conclusions
but none of these documents was signed by the trial court. On July 25, 2019, appellant filed a
motion for extension of time to file his brief, stating that the trial court had signed new findings
and conclusions. Because the trial court has not yet complied with this Court’s order, the appeal
remains abated.
        We order the trial court to file a supplemental clerk’s record within 10 days of the date of
this order containing the most recent findings and conclusions, signed by the trial court,
concerning the denial of appellant’s motion to suppress. Appellant’s motion for extension of time
is granted until 30 days after the supplemental clerk’s record containing the signed findings and
conclusions is filed in this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower___
                    Acting individually  Acting for the Court


Date: __August 8, 2019__